—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 17, 1998, convicting him of driving while intoxicated, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions on appeal, the County Court providently exercised its discretion in ordering that he be tried in absentia (see, People v Sanchez, 65 NY2d 436; People v Parker, 57 NY2d 136).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.